IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MATTHEW J. SNYDER, EXECUTOR OF          : No. 47 MAL 2016
THE ESTATE OF ROBERT F. SNYDER,         :
JR.                                     : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
              v.                        :
                                        :
                                        :
BRECKNOCK TOWNSHIP, FIORENZO            :
FERRETTI, AND CHRISTINE FERRETTI        :
                                        :
                                        :
PETITION OF: BRECKNOCK                  :
TOWNSHIP                                :

MATTHEW J. SNYDER, EXECUTOR OF          :   No. 60 MAL 2016
THE ESTATE OF ROBERT F. SNYDER,         :
JR.,                                    :   Cross Petition for Allowance of Appeal
                                        :   from the Order of the Commonwealth
                   Petitioner           :   Court
                                        :
                                        :
              v.                        :
                                        :
                                        :
BRECKNOCK TOWNSHIP, FIORENZO            :
FERRETTI, AND CHRISTINE FERRETTI,       :
                                        :
                   Respondents          :


                                   ORDER



PER CURIAM

     AND NOW, this 16th day of June, 2016, the Petitions for Allowance of Appeal

are DENIED.